THE THIRTEENTH COURT OF APPEALS

                                   13-20-00341-CV


                                  Megalomedia, Inc.
                                          v.
     Maja Radnovic, Jeanne Covey, Barbara J. Fallaw, Dorothy “Dottie” Perkins,
   Annjeanette Whaley, Alicia Kirgan, and Matthew Ventress aka Dentinee Lashaee


                                  On Appeal from the
                      55th District Court of Harris County, Texas
                          Trial Court Cause No. 2020-03929


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

April 14, 2022